 



Exhibit 10.2
FIRST AMENDMENT
TO
STOCK PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”), dated
as of January 31, 2008, is made by and between clickNsettle.com, Inc., a
Delaware corporation (the “Company”), and the Investors listed on Exhibit A
hereto (each, an “Investor” and collectively, the “Investors”).
RECITALS
     A. The Company and the Investors (collectively the “Parties”) entered into
that certain Stock Purchase Agreement dated as of December 19, 2007 (the
“Agreement”).
     B. The Parties desire to amend the Agreement, in the manner and on the
terms and conditions hereinafter set forth.
     C. Capitalized terms that are not defined in this Amendment have the
meanings ascribed to them in the Agreement. Except as explicitly amended and set
forth in this Amendment, all other terms and provisions of the Agreement remain
applicable, operative and unchanged.
AGREEMENTS
     NOW, THEREFORE, in consideration of these premises, the mutual covenants
and agreements herein contained and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Company and
the Investors hereby agree as follows:
ARTICLE 1 — AMENDMENTS
     1.1 Section 7.1(b)(iii) of the Agreement shall be amended by the deletion
of the reference therein to “December 31, 2007” and the insertion in lieu
thereof of “January 31, 2008.”
ARTICLE 2 — MISCELLANEOUS
     2.1 Waivers and Amendments. The Agreement and this Amendment may be further
amended or modified in whole or in part only by a writing which makes reference
to the Agreement and this Amendment executed by the Investors and the Company.
The obligations of any party hereunder may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the party claimed to have given the waiver; provided,
however, that any waiver by any party of any violation of, breach of, or default
under any provision of this Amendment or any other agreement provided for herein
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Amendment or any other agreement provided for herein.
     2.2 Entire Agreement. The Agreement (together with the Schedules and the
Exhibits thereto) and the other agreements and instruments expressly provided
for herein, together with this Amendment (together with the Exhibits hereto),
set forth the entire understanding of the parties hereto and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations, and warranties, whether oral or written, among the
parties with respect to the subject matter hereof.

 



--------------------------------------------------------------------------------



 



     2.3 Governing Law. The Agreement and this Amendment shall in all respects
be governed by and construed in accordance with the internal substantive laws of
the State of Delaware without giving effect to the principles of conflicts of
law thereof.
     2.4 Public Announcements. The parties shall consult with each other before
issuing, and provide each other a reasonable opportunity to review and comment
upon, any press release or public statement with respect to the Agreement and
this Amendment and the transactions contemplated thereby and, except as may be
required by applicable law, will not issue any such press release or make any
such public statement prior to such consultation.
     2.5 Counterparts; Facsimile Signatures. This Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of which together will constitute one and the same instrument. Any facsimile
copy of this Amendment will be deemed an original for all purposes.
     2.6 Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Company may not assign or transfer its rights
hereunder without the prior written consent of the Investors.
     2.7 Third Parties. Nothing expressed or implied in the Agreement or this
Amendment is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto and their successors and assigns any rights or
remedies under or by reason of the Agreement or this Amendment.
     2.8 Schedules. Exhibit A attached to this Amendment is incorporated herein
and shall be part of this Amendment for all purposes.
     2.9 Headings. The headings in this Amendment are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Amendment.
     2.10 Interpretation. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGES TO
FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT
BY AND AMONG
CLICKNSETTLE.COM, INC. AND THE INVESTORS
     IN WITNESS WHEREOF, the Company and each of the Investors have executed
this Agreement as of the date first above written.

            THE COMPANY:


clickNsettle.com, Inc.,
a Delaware corporation
      By:   /s/ Glenn L. Halpryn         Name:   Glenn L. Halpryn       
Title:   Chairman and President        THE INVESTORS:


Frost Gamma Investments Trust
      By:   /s/ Phillip Frost                               /s/ Dr. Jane Hsiao  
    Dr. Jane Hsiao                    /s/ Steven D. Rubin       Steven D. Rubin 
                  /s/ Subbarao Uppaluri       Subbarao Uppaluri           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INVESTORS

                    Name, Address and     Percentage of     State of Residence  
  Shares Purchased    
Frost Gamma Investments Trust
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
      80 %    
Dr. Jane Hsiao
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
      18 %    
Steven D. Rubin
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
      1 %    
Subbarao Uppaluri
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
      1 %    

A-1